DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, 5, 7-10, 15, 16, 18, 19 and 22-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sano et al (US 5,781,678).  Sano teaches a termination arrangement 
a housing  (1) being elongate along an axis (horizontal in Fig. 2) between opposite first and second ends (between 4 and 5), the axis extending perpendicular to the depth (see Fig. 1) of the termination arrangement, the first end of the housing defining an input (5), the housing including a front wall (top and side shown in Fig. 2) extending along the axis and defining a plurality of front surfaces (at 9a-d) including a first front surface (top) and a second front surface (side shown in Fig. 2), each of the first and second front surfaces extending along the axis (see Fig. 2) and facing at least partially forward of the termination arrangement (the sides face forward when looking at the arrangement from the front, see Fig. 2), the first front surface (top) defining a reference plane extending coplanar with the first front surface (the top side is part of the top plane) and the second front surface (side) defining a reference plane extending coplanar with the second front surface (the side is part of the side plane), the first front surface being angled relative to the second front surface (shown to be angled at about 90 degrees to each other, see Fig. 2);
a first row of optical ports (9b, 9d) disposed along the first reference plane (top), each of the ports of the first row being configured to receive a respective plug (6b, 6d), the first row extending parallel to the axis (see Fig. 2); and
a second row of optical ports (9a, 9c) disposed along the second reference plane (side), each of the ports of the second row being configured to receive a respective plug (6a, 6c), the second row extending parallel to the axis (see Fig. 2);

wherein the input (5) aligns with the axis (see Fig. 2), and wherein the first row of ports (9b, 9d) is offset from the axis (see Fig. 2);
wherein the second row of ports (9a, 9c) is offset from the axis (see Fig. 2);
wherein the input (5) includes a port configured to receive a plug (11 or 31);
wherein the second front surface (side) is connected to the first front surface (top) at a common seam (see Fig. 2);
wherein the housing is environmentally sealed (C9 L34-42);
wherein the ports (9a-d) of the first and second rows (6a-d) face at least partially towards the input (5) (see Fig. 2);
further comprising dummy plugs (31) disposed within external receptacles of the ports (9a-d) of the first and second rows (C9 L43-52);
wherein each port (9a-d) is disposed in a respective pocket (see the cylindrical cutouts that connect to 3a-d) defined in the respective front surface (see Fig. 2);
wherein each port (9a-d) is disposed at a respective receptacles supporting surface that angles the port towards the input (5) (see Fig. 2); and
wherein the one of the first ports (9d) is laterally aligned with the one of the second ports (9c) along a width of the termination arrangement (see Fig. 2), the width being perpendicular to the depth and perpendicular to the axis (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14, 20, 21 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano.
Regarding claims 14 and 27:  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try an angle between the two surfaces of 
Regarding claims 20 and 21:  Claims 20 and 21 do not add any structural limitations to the claims, only an intended use of the claimed structure and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883